Mr. Justice Douglas,
dissenting.
It comes as a surprise that in a country where the States are restrained by an Equal Protection Clause, a person can be denied education in a public school because of the length of his hair. I suppose that a nation bent on turning out robots might insist that every male have a crew cut and every female wear pigtails. But the ideas of “life, liberty, and the pursuit of happiness,” expressed in the Declaration of Independence, later found specific definition in the Constitution itself, including of course freedom of expression and a wide zone of privacy. I had supposed those guarantees permitted idiosyncrasies to flourish, especially when they concern the image of one’s personality and his philosophy toward government and his fellow men.
Municipalities furnish many services to their inhabitants; and I had supposed that it would be an invidious discrimination to withhold fire protection, police protection, garbage collection, health protection, and the like merely because a person was an offbeat nonconformist when it came to hairdo and dress as well as to diet, race, religion, or his views on Vietnam.
I would grant the petition for certiorari in this Texas case and put it down for argument.